Citation Nr: 1638341	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury, prior to December 24, 2014.

2.  Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury, since December 24, 2014.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increased rating in excess of 20 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury.

In September 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  After completion of the requested actions, the AOJ issued a January 2015 supplemental statement of the case (SSOC), continuing the previous denial of the Veteran's increased rating claim.  At the same time, the AOJ issued a January 2015 rating decision, awarding separate evaluations of 20 percent for radiculopathy of the left lower extremity and 20 percent for radiculopathy of the right lower extremity, each effective from December 24, 2014.  The Veteran did not express disagreement with the additional ratings or their effective dates, and these matters are not currently before the Board.

In October 2015, the Board again remanded the appeal to the AOJ for further development.  Thereafter, the AOJ issued a March 2016 SSOC, continuing the previous denial of the Veteran's increased rating claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

Additional evidence was submitted after the March 2016 SSOC, and no waiver from the Veteran was received.  However, this evidence is duplicative of evidence already associated with the claims file prior to March 2016. Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  See 38 C.F.R. § 19.37(a) (2015).

While the Board finds that the record is complete, at least as it pertains to evaluating the severity of the Veteran's thoracic spine disability prior to December 24, 2014, the Veteran submitted private medical records from Dr. B. in May 2015 suggesting a worsening of his service-connected thoracic spine disability, as explained in further detail below.  In light of this evidence, the Board finds it appropriate to split the Veteran's increased rating claim into two separate issues, as set forth on the title page of this decision.

The issue of entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury, since December 24, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to December 24, 2014, the Veteran's thoracic spine disability is manifested by forward flexion limited to no worse than 60 degrees; ankylosis of the thoracic spine has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative arthritis of the thoracic spine, status post-injury, prior to December 24, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in January 2011 and November 2015.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess and Vazquez-Flores, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA examination reports, and statements from the Veteran and his representative.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.

In addition, the Veteran was provided VA examinations in February 2011 and December 2014 in connection with his increased rating claim, the reports of which are of record.  The Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the pertinent regulations.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes the Veteran's objection to the previous VA examinations.  In a February 2015 written correspondence, the Veteran asserted that the February 2011 and December 2014 VA examinations were inadequate because the examiners ignored his lower back, and instead concentrated on the middle and upper portions of his back.  However, a review of the February 2011 and December 2014 VA examination reports show that the examiners made detailed contemporaneous clinical findings as to the entire thoracolumbar spine.  Moreover, the applicable rating code does not differentiate between different segments of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  Therefore, the Board considers the Veteran's objection to the adequacy of the VA examination reports to be without merit.

As mentioned earlier, the issue on appeal was previously before the Board in September 2014 and October 2015 when it was remanded for further development.  In September 2014, the Board instructed the AOJ to attempt to obtain any outstanding and relevant medical treatment records for which a sufficient release was obtained and to afford the Veteran a VA examination to assess the current severity of his service-connected spine disability.  Also, in October 2015, the Board again instructed the AOJ to attempt to obtain any outstanding and relevant medical treatment records for which a sufficient release was obtained.  As shown above, all available medical treatment records pertaining to the Veteran's claim have been obtained and associated with the claims file, and a VA examination was conducted in December 2014 to assess the severity of the Veteran's service-connected disability.  The Board therefore finds that the RO substantially complied with the Board's September 2011and October 2015 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty-to-assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.  Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to be able to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  For such disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Currently, the record indicates that the RO has rated the Veteran's service-connected thoracic spine disability as 20 percent disabling under the rating criteria pertaining to arthritis and limitation of motion of the spine.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 and 5242.  The June 2011 rating decision did not specify under which diagnostic code the Veteran was rated under (although the rating code sheet reflected the old diagnostic code [5299-5294] that the Veteran was rated under when he was originally granted service connection in February 1967 for the thoracic spine).  However, in the August 2012 statement of the case (SOC), the RO rated the Veteran's disability under Diagnostic Code (DC) 5242, pertaining to degenerative arthritis of the spine.  In the most recent SSOC, in March 2016, the RO rated the Veteran's disability under DC 5237, pertaining to lumbosacral strain.  Regardless, both diagnostic codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (Spine Rating Formula).  See id.

Ratings under the Spine Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the Spine Rating Formula, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).  The Spine Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  38 C.F.R. § 4.71a, Note (1).

Turning to the relevant evidence of record, in February 2011, the Veteran was afforded a VA examination.  At that examination, the Veteran reported that due to his thoracic spine condition, he had limitation in walking.  More specifically, he stated that he was able to walk on average for two miles (which would take 30 minutes), and that he had experienced falls.  He also reported the following symptoms associated with his thoracic spine condition: stiffness, spasms, decreased motion, and numbness.  In addition, he reported weakness of the spine and constant, moderate pain in his lower back.  In this regard, he further reported the following: that the pain could be exacerbated by physical activity, bending, and lifting; the pain came spontaneously; the pain was relieved by none (medication caused other problems); at the time of pain, he could function without medication; and during flare-ups, he experienced moderate limitation of motion.  Moreover, he stated that his condition in the past 12 months had not resulted in any incapacitation, and that he did not experience any overall functional impairment from his condition.  Lastly, he denied the following in connection with his thoracic spine condition: fatigue, paresthesia, bowel problems, erectile dysfunction, bladder problems, being hospitalized, and having surgery.

On physical examination, the examiner noted that the Veteran's posture and gait was within normal limits, that his walking was steady, and that he did not require any assistive device for ambulation.  The examiner found the following concerning the thoracic spine: no evidence of radiating pain on movement, no muscle spasm, no tenderness, no guarding of movement, no weakness, normal muscle tone, normal musculature, no atrophy, and no ankylosis.  Straight leg raising and Lasegue's sign tests were all negative.  The examiner also found that the Veteran's range of motion of the thoracolumbar spine was within normal limits.  In this regard, the Veteran achieved a forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  Additionally, the examiner found that repetitive range of motion was possible, and that such range of motion was also within normal limits.  On repetitive testing, the Veteran achieved a forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  Moreover, the examiner found that there was no additional degree of limitation, and that the joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.

Ultimately, the examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine (confirmed with X-ray testing).  The examiner concluded that there were no apparent functional residual deficits of the Veteran's back condition.  The examiner also concluded that the Veteran's usual occupation and daily activities were not affected by his back condition. 

On December 24, 2014, the Veteran was afforded another VA examination.  At that examination, the Veteran complained chiefly of back pain.  More specifically, he reported having back pain all the time with pain reaching a level of 10 out of 10.  At the time of the examination, he reported the pain level as being 6 out of 10.  He also indicated falling in the past due to his thoracic spine condition, and that he regularly used a brace for his back.  He reported flare-ups (occasional frequency, moderate severity, and duration consisting of hours) with cold and cloudy weather, but that such flare-ups did not impact the function of his thoracic spine.  He denied having any functional loss or functional impairment of the thoracic spine.  He reported being employed by the United States government as an enforcement analyst.

On physical examination, the examiner found that initial range of motion of the thoracolumbar spine was abnormal or outside of the normal range.  In this regard, the Veteran achieved a forward flexion to 60 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 15 degrees.  However, the examiner found that the range of motion itself did not contribute to a functional loss.  The examiner noted pain on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation, but found that pain did not result in and/or cause functional loss.  She also found the following: that there was no evidence of pain with weight bearing; that the Veteran did not have localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine; that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine; and that the Veteran did not have muscle atrophy.  In addition, the examiner found that the Veteran was able to perform repetitive use testing with at least three repetitions, and that there was no additional loss of function or range of motion after three repetitions.  The examiner concluded that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups because the Veteran was not being examined during a flare-up.

The examiner also concluded the following: that there was no ankylosis of the spine; that there were no neurologic abnormalities or findings related to the thoracolumbar spine other than radiculopathy of the lower extremities; and that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  Straight leg raising tests were positive.  The examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine (confirmed on X-ray testing).  The examiner found that the Veteran's thoracolumbar spine disability did not impact his ability to work.

Based on the foregoing, the Board finds that a rating in excess of the Veteran's currently assigned 20 percent evaluation under the Spine Rating Formula for his degenerative arthritis of the thoracic spine is not warranted prior to December 24, 2014.  Critically, VA examinations in February 2011 and December 2014 demonstrate that the Veteran does not meet the diminished range of motion for forward flexion nor has ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, as is required for a higher rating.  Additionally, no additional limitation in function has been demonstrated.

Although the Veteran has repeatedly complained of pain as a result of his degenerative arthritis of the thoracic spine (see 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-07), there is no objective evidence showing significant increased functional impairment due to those reports of pain other than that which has been contemplated by the current rating assigned.  Instead, the February 2011 VA examiner found that pain did not limit the joint function.  Additionally, the December 2014 VA examiner found that pain (which was exhibited on forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation) did not result in/cause functional loss.  Even with repetitive use, there was no additional loss of motion exhibited.  Moreover, the Veteran's complaints have been taken into consideration in the decision to assign the current evaluation.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.  Therefore, the claim for an increased rating in excess of 20 percent for degenerative arthritis of the thoracic spine, prior to December 24, 2014, must be denied.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected thoracic spine disability.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).  As previously mentioned, the Veteran is already in receipt of separate ratings for radiculopathy of the upper and lower extremities associated with his service-connected spine disability, and those issues are not presently before the Board.  Thus, the question is whether the Veteran has other associated neurological abnormalities associated with his thoracic spine disability.  However, the evidence of record does not show that the Veteran has any other neurological abnormalities associated with his service-connected spine disability.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the Veteran's claim for an increased rating, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 53-6.  For these reasons, the Veteran's claim for an increased rating in excess of 20 percent for degenerative arthritis of the thoracic spine, prior to December 24, 2014, must be denied.

III.  Additional Considerations

The Board additionally finds that the Veteran's degenerative arthritis of the thoracic spine symptomatology do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the symptomatology and impairment caused by the Veteran's degenerative arthritis of the thoracic spine is contemplated by the scheduler rating criteria, and no referral for extraschedular consideration is required.  The Veteran's degenerative arthritis of the thoracic spine has been manifested by limitation of thoracic motion (i.e., trouble walking, bending, and lifting, and stiffness), including due to pain, and muscle spasms (although not clinically found on examination).  The schedular rating criteria specifically provides ratings for limitation of motion (DC 5237 to 5242), including motion limited to orthopedic factors such as pain (38 C.F.R. §§ 4.40, 4.45, DeLuca), and muscle spasm, which are incorporated into the schedular rating criteria.  The criteria thus contemplate the Veteran's symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis as well.

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the evidence of record, including the Veteran's own reports, demonstrates that he has been gainfully employed during the appeal period at issue.  See e.g., February 2011 VA Examination, December 2014 VA Examination.  Therefore, the matter is not reasonably raised by the record.  



ORDER

Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury, prior to December 24, 2014, is denied.


REMAND

As noted in the introduction, in May 2015, the Veteran submitted additional evidence suggesting a worsening of his service-connected thoracic spine disability.  More specifically, the Veteran submitted private treatment records from Dr. B. at Midtown Neurology.  These records included progress notes (from February 2015 to April 2015) relating to treatment of his radiculopathy of the lower extremities in connection with his service-connected thoracic spine disability.  In particular, a February 2015 progress note records the Veteran's complaints of worsening symptoms in connection with his service-connected thoracic spine disability.  Additionally, a February 2015 physical therapy progress note contains range of motion findings for the thoracolumbar spine, in which the Veteran achieved a forward flexion to 30 degrees; extension to 0 degrees; right lateral flexion to 20 degrees; and left lateral flexion to 10 degrees.

In light of this evidence indicating potential worsening symptomatology of his service-connected thoracic spine disability since the December 24, 2014 VA examination, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his disability since December 24, 2014.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received for his thoracic spine.  The Board is particularly interested in records dated since December 2014.  All such available documents should be associated with the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his degenerative arthritis of the thoracic spine, status post-injury.  All indicated tests and studies shall be conducted.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, incoordination, and additional disability during flare-ups.  The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily living.  The examiner shall provide reasons for any opinion given.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a SSOC.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


